EXHIBIT 10.1

EXICURE, INC.

2015 EQUITY INCENTIVE PLAN

Adopted by Board: August 21, 2015

Approved by Stockholders: October 19, 2015

Termination Date: August 21, 2025

 

I. INTRODUCTION

1.1    Purposes. The purposes of the Exicure, Inc. 2015 Equity Incentive Plan,
effective August 21, 2015, as set forth herein (this “Plan”) are (i) to align
the interests of the Company’s stockholders and the recipients of awards under
this Plan by increasing the proprietary interest of such recipients in the
Company’s growth and success, (ii) to advance the interests of the Company by
attracting and retaining directors, officers, employees and other service
providers and (iii) to motivate such persons to act in the long-term best
interests of the Company and its stockholders.

1.2    Certain Definitions.

“Agreement” shall mean an electronic or written agreement evidencing an award
hereunder between the Company and the recipient of such award.

“Board” shall mean the Board of Directors of the Company.

“Bonus Shares” shall mean Shares which are not subject to a Restriction Period
or Performance Measures.

“Bonus Share Award” shall mean an award of Bonus Shares under this Plan.

“Change in Control” shall have the meaning set forth in Section 5.8(b).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Committee designated by the Board, or a subcommittee
thereof, consisting of two or more members of the Board, each of whom is
intended to be (i) a “Non-Employee Director” within the meaning of Rule 16b-3
under the Exchange Act, (ii) an “outside director” within the meaning of
Section 162(m) of the Code and (iii) “independent” within the meaning of the
rules of the Nasdaq Global Market or any other stock exchange on which Shares
are then traded.

“Company” shall mean Exicure, Inc., a Delaware corporation, or any successor
thereto.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean the closing transaction price of a Share as
reported on the Nasdaq Global Market on the date as of which such value is being
determined or, if Shares are not listed on the Nasdaq Global Market, the closing
transaction price of a Share on the principal national stock exchange on which
Shares are traded on the date as of which such value is being



--------------------------------------------------------------------------------

determined or, if there shall be no reported transactions for such date, on the
next preceding date for which transactions were reported; provided, however,
that if Shares are not listed on a national stock exchange or if Fair Market
Value for any date cannot be so determined, Fair Market Value shall be
determined by the Committee by whatever means or method as the Committee, in the
good faith exercise of its discretion, shall at such time deem appropriate and
in compliance with Section 409A of the Code.

“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, Shares (which may be Restricted Shares) or, to the extent provided in
the applicable Agreement, cash or a combination thereof, with an aggregate value
equal to the excess of the Fair Market Value of one Share on the date of
exercise over the base price of such SAR, multiplied by the number of such SARs
which are exercised.

“Incentive Stock Option” shall mean an option to purchase Shares that meets the
requirements of Section 422 of the Code, or any successor provision, which is
intended by the Committee to constitute an Incentive Stock Option.

“Incumbent Director” shall have the meaning set forth in Section 5.8(b)(iii).

“Initial Public Offering” shall mean the initial public offering of the Company
registered on Form S-1 (or any successor form under the Securities Act of 1933,
as amended).

“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary.

“Nonqualified Option” shall mean an option to purchase Shares which is not an
Incentive Stock Option.

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the
vesting of the holder’s interest, in the case of a Restricted Share Award, of
the Shares subject to such award, or, in the case of a Restricted Share Unit
Award or Performance Unit Award, to the holder’s receipt of the Shares subject
to such award or of payment with respect to such award. To the extent necessary
for an award to be qualified performance- based compensation under
Section 162(m) of the Code and the regulations thereunder, such criteria and
objectives shall be, one or more of the following corporate-wide or subsidiary,
division, operating unit or individual measures: the attainment by a Share of a
specified Fair Market Value for a specified period of time; earnings per share;
return to stockholders (including dividends); return on assets; return on
equity; earnings of the Company before or after taxes and/or interest; revenues;
expenses; market share; cash flow or cost reduction goals; interest expense;
return on investment; return on investment capital; return on operating costs;
economic value created; operating margin; gross margin; the achievement of
annual operating profit plans; net income; earnings before interest,
depreciation and/or amortization; operating earnings after interest expense and
before incentives, and/or extraordinary or special items; operating earnings;
net cash provided by operations; and strategic business criteria, consisting of
one or more objectives based on

 

2



--------------------------------------------------------------------------------

meeting specified market penetration, geographic business expansion goals, cost
targets, days sales outstanding goals, customer satisfaction, reductions in
errors and omissions, reductions in lost business, management of employment
practices and employee benefits, supervision of litigation and information
technology, quality and quality audit scores, productivity, efficiency, and
goals relating to acquisitions or divestitures, or any combination of the
foregoing. Each such goal may be expressed on an absolute or relative basis and
may include comparisons based on current internal targets, the past performance
of the Company (including the performance of one or more subsidiaries,
divisions, or operating units) or the past or current performance of other
companies (or a combination of such past and current performance). In addition
to the ratios specifically enumerated above, performance goals may include
comparisons relating to capital (including, but not limited to, the cost of
capital), shareholders’ equity, shares outstanding, assets or net assets, sales,
or any combination thereof. The applicable performance measures may be applied
on a pre- or post-tax basis and may be adjusted in accordance with
Section 162(m) of the Code to include or exclude objectively determinable
components of any performance measure, including, without limitation, special
charges such as restructuring or impairment charges, debt refinancing costs,
extraordinary or noncash items, unusual, nonrecurring or one-time events
affecting the Company or its financial statements or changes in law or
accounting principles (“Adjustment Events”). In the sole discretion of the
Committee, unless such action would cause a grant to a covered employee to fail
to qualify as qualified performance-based compensation under Section 162(m) of
the Code, the Committee may amend or adjust the Performance Measures or other
terms and conditions of an outstanding award in recognition of any Adjustment
Events. With respect to participants who are not “covered employees” within the
meaning of Section 162(m) of the Code and who, in the Committee’s judgment, are
not likely to be covered employees at any time during the applicable Performance
Period or during any period in which an award may be paid following a
Performance Period, the performance goals may consist of any objective or
subjective corporate-wide or subsidiary, division, operating unit or individual
measures, whether or not listed herein. Performance goals shall be subject to
such other special rules and conditions as the Committee may establish at any
time; provided, however, that to the extent such goals relate to awards to
“covered employees” within the meaning of Section 162(m) of the Code that are
payable following the transition period described in Treasury regulation
1.162(m)-27(f), such special rules and conditions shall not be inconsistent with
the provisions of Treasury regulation Section 1.162-27(e) or any successor
regulation describing “qualified performance-based compensation.”

“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.

“Performance Unit” shall mean a right to receive, contingent upon the attainment
of specified Performance Measures within a specified Performance Period, a
specified cash amount or, in lieu thereof and to the extent set forth in the
applicable award Agreement, Shares having a Fair Market Value equal to such cash
amount.

“Performance Unit Award” shall mean an award of Performance Units under this
Plan.

“Restricted Shares” shall mean Shares which are subject to a Restriction Period
and which may, in addition thereto, be subject to the attainment of specified
Performance Measures within a specified Performance Period.

 

3



--------------------------------------------------------------------------------

“Restricted Share Award” shall mean an award of Restricted Shares under this
Plan.

“Restricted Share Unit” shall mean a right to receive one Share or, in lieu
thereof and to the extent set forth in the applicable award Agreement, the Fair
Market Value of such Share in cash, which shall be contingent upon the
expiration of a specified Restriction Period and which may, in addition thereto,
be contingent upon the attainment of specified Performance Measures within a
specified Performance Period.

“Restricted Share Unit Award” shall mean an award of Restricted Share Units
under this Plan.

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Shares subject to a Restricted Share Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award, or
(ii) the conditions to vesting applicable to a Restricted Share Unit Award shall
remain in effect.

“SAR” shall mean a share appreciation right which may be a Free-Standing SAR or
a Tandem SAR.

“Share” shall mean a share of the Common Stock, $0.00001 par value per share, of
the Company, and all rights appurtenant thereto.

“Share Award” shall mean a Bonus Share Award, Restricted Share Award or
Restricted Share Unit Award.

“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.

“Substitute Award” shall mean an award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an option or SAR.

“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Nonqualified Option granted prior to the date of
grant of the SAR), which entitles the holder thereof to receive, upon exercise
of such SAR and surrender for cancellation of all or a portion of such option,
Shares (which may be Restricted Shares) or, to the extent provided in the
applicable Agreement, cash or a combination thereof, with an aggregate value
equal to the excess of the Fair Market Value of one Share on the date of
exercise over the base price of such SAR, multiplied by the number of Shares
subject to such option, or portion thereof, which is surrendered.

“Tax Date” shall have the meaning set forth in Section 5.5.

 

4



--------------------------------------------------------------------------------

“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

1.3    Administration. This Plan shall be administered by the Committee. Any one
or a combination of the following awards may be made under this Plan to eligible
persons: (i) options to purchase Shares in the form of Incentive Stock Options
or Nonqualified Options, (ii) SARs in the form of Tandem SARs or Free-Standing
SARs, (iii) Share Awards in the form of Bonus Shares, Restricted Shares or
Restricted Share Units and (iv) Performance Units. The Committee shall, subject
to the terms of this Plan, select eligible persons for participation in this
Plan and determine the form, amount and timing of each award to such persons
and, if applicable, the number of Shares, the number of SARs, the number of
Restricted Share Units and the number of Performance Units subject to such an
award, the exercise price or base price associated with the award, the time and
conditions of exercise or settlement of the award and all other terms and
conditions of the award, including, without limitation, the form of the
Agreement evidencing the award. The Committee may, in its sole discretion and
for any reason at any time, take action such that (i) any or all outstanding
options and SARs shall become exercisable in part or in full, (ii) all or a
portion of the Restriction Period applicable to any outstanding Restricted
Shares or Restricted Share Units shall lapse, (iii) all or a portion of the
Performance Period applicable to any outstanding award shall lapse and (iv) the
Performance Measures (if any) applicable to any outstanding award shall be
deemed to be satisfied at the target or any other level. The Committee shall,
subject to the terms of this Plan, interpret this Plan and the application
thereof, establish rules and regulations it deems necessary or desirable for the
administration of this Plan and may impose, incidental to the grant of an award,
conditions with respect to the award. All such interpretations, rules,
regulations and conditions shall be conclusive and binding on all parties.

The Committee may delegate some or all of its power and authority hereunder to
the Board or, subject to applicable law, to the Chief Executive Officer and
President or such other executive officer as the Committee deems appropriate;
provided, however, that (i) the Committee may not delegate its power and
authority to the Board or the President and Chief Executive Officer or other
executive officer of the Company with regard to the grant of an award to any
person who is a “covered employee” within the meaning of Section 162(m) of the
Code or who, in the Committee’s judgment, is likely to be a covered employee at
any time during the period an award hereunder to such employee would be
outstanding and (ii) the Committee may not delegate its power and authority to
the President and Chief Executive Officer or other executive officer of the
Company with regard to the selection for participation in this Plan of an
officer, director or other person subject to Section 16 of the Exchange Act or
decisions concerning the timing, pricing or amount of an award to such an
officer, director or other person.

No member of the Board or Committee, and neither the Chief Executive Officer and
President or any other executive officer to whom the Committee delegates any of
its power and authority hereunder, shall be liable for any act, omission,
interpretation, construction or determination made in connection with this Plan
in good faith, and the members of the Board and the Committee and the Chief
Executive Officer and President and any other executive officer shall be
entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including attorneys’ fees) arising therefrom to
the full extent permitted by law (except as otherwise may be provided in the
Company’s Certificate of Incorporation or By-Laws, each as may be amended from
time to time) and under any directors’ and officers’ liability insurance that
may be in effect from time to time.

 

5



--------------------------------------------------------------------------------

A majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
all of the members of the Committee without a meeting.

1.4    Eligibility. Participants in this Plan shall consist of such officers,
Non-Employee Directors, employees, consultants, agents and independent
contractors, and persons expected to become officers, Non-Employee Directors,
employees, consultants, agents, and independent contractors of the Company and
its Subsidiaries as the Committee in its sole discretion may select from time to
time. The Committee’s selection of a person to participate in this Plan at any
time shall not require the Committee to select such person to participate in
this Plan at any other time. For purposes of this Plan and except as otherwise
provided for in an Agreement, references to employment by the Company shall also
mean employment by a Subsidiary, and references to employment shall include
service as a Non-Employee Director or independent contractor. The Committee
shall determine, in its sole discretion, the extent to which a participant shall
be considered employed during any periods during which such participant is on an
approved leave of absence.

1.5    Shares Available. Subject to adjustment as provided in Section 5.7 and to
all other limits set forth in this Section 1.5, 9,806,006 Shares shall be
available for awards under this Plan, other than Substitute Awards. The number
of Shares that remain available for future grants under the Plan shall be
reduced by the sum of the aggregate number of Shares which become subject to
outstanding options, outstanding Free-Standing SARs and outstanding Share Awards
and delivered upon the settlement of Performance Units. As of the first day of
each calendar year beginning on or after January 1, 2017, the number of Shares
available for all awards under the Plan, other than Incentive Stock Options,
shall automatically increase by 4% of the number of Shares that are issued and
outstanding as of such date, unless the Committee approves an increase of a
lesser percentage prior to such date. To the extent that Shares subject to an
outstanding option, SAR, Share Award or other award granted under the Plan are
not issued or delivered by reason of (i) the expiration, termination,
cancellation or forfeiture of such award (excluding Shares subject to an option
cancelled upon settlement in Shares of a related tandem SAR or Shares subject to
a tandem SAR cancelled upon exercise of a related option) or (ii) the settlement
of such award in cash, then such Shares shall again be available under this
Plan, other than for grants of Incentive Stock Options. Subject to the limit set
forth above and to adjustment as provided in Section 5.7, the aggregate maximum
number of Shares that may be issued pursuant to the exercise of Incentive Stock
Options will be 9,806,006 Shares.

Notwithstanding anything in this Section 1.5 to the contrary, Shares subject to
an award under this Plan may not be made available for issuance under this Plan
if such shares are: (i) shares that were subject to a Share-settled SAR and were
not issued upon the net settlement or net exercise of such SAR, (ii) shares used
to pay the exercise price of an option, (iii) shares delivered to or withheld by
the Company to pay withholding taxes related to an award under this Plan, or
(iv) shares repurchased on the open market with the proceeds of an option
exercise.

The number of Shares for awards under this Plan shall not be reduced by (i) the
number of Shares subject to Substitute Awards or (ii) available shares under a
stockholder approved plan of a company or other entity which was a party to a
corporate transaction with the Company (as appropriately adjusted to reflect
such corporate transaction) which become subject to awards granted under this
Plan (subject to applicable stock exchange requirements).

 

6



--------------------------------------------------------------------------------

Shares to be delivered under this Plan shall be made available from authorized
and unissued Shares, or authorized and issued Shares reacquired and held as
treasury shares or otherwise or a combination thereof.

1.6    Per Person Limits. To the extent necessary for an award to be qualified
performance-based compensation under Section 162(m) of the Code and the
regulations thereunder (i) the maximum number of Shares with respect to which
options or SARs, or a combination thereof, may be granted during any fiscal year
of the Company to any person shall be 1,417,867 Shares, subject to adjustment as
provided in Section 5.7, (ii) the maximum number of Shares with respect to which
Share Awards subject to Performance Measures or Performance Units denominated in
Common Stock that may granted during any fiscal year of the Company to any
person shall be 1,417,867 Shares, subject to adjustment as provided in
Section 5.7, and (iii) the maximum amount that may be earned by any person with
respect to Performance Units denominated in cash granted during any fiscal year
of the Company to any person shall be $3,000,000 million; provided, however,
that each of the per person limits set forth in this sentence shall be
multiplied by two for awards granted to a participant in the year in which such
participant’s employment with the Company commences. The aggregate grant date
fair value of Shares that may be granted during any fiscal year of the Company
to any Non-Employee Director shall not exceed $600,000; provided, however, that
(i) the limit set forth in this sentence shall be $1,200,000 in the year in
which a Non-Employee Director commences service on the Board and (ii) the limits
set forth in this sentence shall not apply to awards made pursuant to an
election to receive the award in lieu of all or a portion of fees received for
service on the Board or any committee thereunder.

 

II. OPTIONS AND SHARE APPRECIATION RIGHTS

2.1    Options. The Committee may, in its discretion, grant options to purchase
Shares to such eligible persons as may be selected by the Committee. Each
option, or portion thereof, that is not an Incentive Stock Option, shall be a
Nonqualified Option. To the extent that the aggregate Fair Market Value
(determined as of the date of grant) of Shares with respect to which options
designated as Incentive Stock Options are exercisable for the first time by a
participant during any calendar year (under this Plan or any other plan of the
Company, or any parent or Subsidiary) exceeds the amount (currently $100,000)
established by the Code, such options shall constitute Nonqualified Options.

Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a)    Number of Shares and Purchase Price. The number of Shares subject to an
option and the purchase price per Share purchasable upon exercise of the option
shall be determined by the Committee; provided, however, that the purchase price
per Share purchasable upon exercise of an option shall not be less than 100% of
the Fair Market Value of a Share on the date of grant of such option; provided
further, that if an Incentive Stock Option shall be granted to any person who,
at

 

7



--------------------------------------------------------------------------------

the time such option is granted, owns capital stock possessing more than
10 percent of the total combined voting power of all classes of capital stock of
the Company (or of any parent or Subsidiary) (a “Ten Percent Holder”), the
purchase price per Share shall not be less than the price (currently 110% of
Fair Market Value) required by the Code in order to constitute an Incentive
Stock Option.

Notwithstanding the foregoing, in the case of an option that is a Substitute
Award, the purchase price per Share of the Shares subject to such option may be
less than 100% of the Fair Market Value per Share on the date of grant,
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate purchase price thereof does not exceed the excess
of: (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Committee) of the shares of the predecessor company or
other entity that were subject to the grant assumed or substituted for by the
Company, over (y) the aggregate purchase price of such shares.

(b)    Option Period and Exercisability. The period during which an option may
be exercised shall be determined by the Committee; provided, however, that no
option shall be exercised later than ten years after its date of grant; provided
further, that if an Incentive Stock Option shall be granted to a Ten Percent
Holder, such option shall not be exercised later than five years after its date
of grant. The Committee may, in its discretion, establish Performance Measures
which shall be satisfied or met as a condition to the grant of an option or to
the exercisability of all or a portion of an option. The Committee shall
determine whether an option shall become exercisable in cumulative or
non-cumulative installments and in part or in full at any time. An exercisable
option, or portion thereof, may be exercised only with respect to whole Shares.
Prior to the exercise of an option, the holder of such option shall have no
rights as a stockholder of the Company with respect to the Shares subject to
such option.

(c)    Method of Exercise. An option may be exercised (i) by giving written
notice to the Company specifying the number of whole Shares to be purchased and
accompanying such notice with payment therefor in full (or arrangement made for
such payment to the Company’s satisfaction) either (A) in cash, (B) by delivery
(either actual delivery or by attestation procedures established by the Company)
of Shares having a Fair Market Value, determined as of the date of exercise,
equal to the aggregate purchase price payable by reason of such exercise,
(C) authorizing the Company to withhold whole Shares which would otherwise be
delivered having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the amount necessary to satisfy such obligation, (D) in cash
by a broker-dealer acceptable to the Company to whom the optionee has submitted
an irrevocable notice of exercise or (E) a combination of (A), (B) and (C), in
each case to the extent set forth in the Agreement relating to the option,
(ii) if applicable, by surrendering to the Company any Tandem SARs which are
cancelled by reason of the exercise of the option and (iii) by executing such
documents as the Company may reasonably request. Any fraction of a Share which
would be required to pay such purchase price shall be disregarded and the
remaining amount due shall be paid in cash by the optionee. No Shares shall be
issued and no certificate representing Shares shall be delivered until the full
purchase price therefor and any withholding taxes thereon, as described in
Section 5.5, have been paid (or arrangement made for such payment to the
Company’s satisfaction).

 

8



--------------------------------------------------------------------------------

2.2    Share Appreciation Rights. The Committee may, in its discretion, grant
SARs to such eligible persons as may be selected by the Committee. The Agreement
relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a)    Number of SARs and Base Price. The number of SARs subject to an award
shall be determined by the Committee. Any Tandem SAR related to an Incentive
Stock Option shall be granted at the same time that such Incentive Stock Option
is granted. The base price of a Tandem SAR shall be the purchase price per Share
of the related option. The base price of a Free-Standing SAR shall be determined
by the Committee; provided, however, that such base price shall not be less than
100% of the Fair Market Value of a Share on the date of grant of such SAR.

Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award,
the base price per Share of the Shares subject to such SAR may be less than 100%
of the Fair Market Value per Share on the date of grant, provided, that the
excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the Shares subject to the Substitute Award, over (b) the
aggregate base price thereof does not exceed the excess of: (x) the aggregate
fair market value (as of the time immediately preceding the transaction giving
rise to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor company or other entity that were
subject to the grant assumed or substituted for by the Company, over (y) the
aggregate base price of such shares.

(b)    Exercise Period and Exercisability. The period for the exercise of an SAR
shall be determined by the Committee; provided, however, that no Tandem SAR
shall be exercised later than the expiration, cancellation, forfeiture or other
termination of the related option and no Free- Standing SAR shall be exercised
later than ten years after its date of grant. The Committee may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the grant of an SAR or to the exercisability of all or a portion of
an SAR. The Committee shall determine whether an SAR may be exercised in
cumulative or non-cumulative installments and in part or in full at any time. An
exercisable SAR, or portion thereof, may be exercised, in the case of a Tandem
SAR, only with respect to whole Shares and, in the case of a Free-Standing SAR,
only with respect to a whole number of SARs. If an SAR is exercised for shares
of Restricted Shares, a certificate or certificates representing such Restricted
Shares shall be issued in accordance with Section 3.3(c), or such shares shall
be transferred to the holder in book entry form with restrictions on the Shares
duly noted, and the holder of such Restricted Shares shall have such rights of a
stockholder of the Company as determined pursuant to Section 3.3(d). Prior to
the exercise of an SAR, the holder of such SAR shall have no rights as a
stockholder of the Company with respect to the Shares subject to such SAR.

(c)    Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (A) by giving written notice to the Company specifying the

 

9



--------------------------------------------------------------------------------

whole number of SARs which are being exercised and (B) by executing such
documents as the Company may reasonably request. No Shares shall be issued and
no certificate representing Shares shall be delivered until any withholding
taxes thereon, as described in Section 5.5, have been paid (or arrangement made
for such payment to the Company’s satisfaction).

2.3    Termination of Employment or Service. All of the terms relating to the
exercise, cancellation or other disposition of an option or SAR (i) upon a
termination of employment with or service to the Company of the holder of such
option or SAR, as the case may be, whether by reason of disability, retirement,
death or any other reason, or (ii) during a paid or unpaid leave of absence,
shall be determined by the Committee and set forth in the applicable award
Agreement.

2.4    Repricing of Options and SARs. The Committee, in its sole discretion and
without the approval of the stockholders of the Company, may amend or replace
any previously granted option or SAR in a transaction that constitutes a
repricing within the meaning of the rules of the Nasdaq Global Market or any
other stock exchange on which Shares are then traded.

 

III. SHARE AWARDS

3.1    Share Awards. The Committee may, in its discretion, grant Share Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to a Share Award shall specify whether the Share Award is a Bonus Share
Award, Restricted Share Award or Restricted Share Unit Award.

3.2    Terms of Bonus Share Awards. The number of Shares subject to a Bonus
Share Award shall be determined by the Committee. Bonus Share Awards shall not
be subject to any Restriction Periods or Performance Measures. Upon the grant of
a Bonus Share Award, subject to the Company’s right to require payment of any
taxes in accordance with Section 5.5, a certificate or certificates evidencing
ownership of the requisite number of Shares shall be delivered to the holder of
such award.

3.3    Terms of Restricted Share Awards. Restricted Share Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

(a)    Number of Shares and Other Terms. The number of Shares subject to a
Restricted Share Award and the Restriction Period, Performance Period (if any)
and Performance Measures (if any) applicable to a Restricted Share Award shall
be determined by the Committee.

(b)    Vesting and Forfeiture. The Agreement relating to a Restricted Share
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of the
Shares subject to such award (i) if the holder of such award remains
continuously in the employment or service of the Company during the specified
Restriction Period and (ii) if specified Performance Measures (if any) are
satisfied or met during a specified Performance Period, and for the forfeiture
of the Shares subject to such award (x) if the holder of such award does not
remain continuously in the employment or service of the Company during the
specified Restriction Period or (y) if specified Performance Measures (if any)
are not satisfied or met during a specified Performance Period.

 

10



--------------------------------------------------------------------------------

(c)    Share Issuance. During the Restriction Period, the Restricted Shares
shall be held by a custodian in book entry form with restrictions on such Shares
duly noted or, alternatively, a certificate or certificates representing a
Restricted Share Award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 5.6,
indicating that the ownership of the Shares represented by such certificate is
subject to the restrictions, terms and conditions of this Plan and the Agreement
relating to the Restricted Share Award. All such certificates shall be deposited
with the Company, together with stock powers or other instruments of assignment
(including a power of attorney), each endorsed in blank with a guarantee of
signature if deemed necessary or appropriate, which would permit transfer to the
Company of all or a portion of the Shares subject to the Restricted Share Award
in the event such award is forfeited in whole or in part. Upon termination of
any applicable Restriction Period (and the satisfaction or attainment of
applicable Performance Measures), subject to the Company’s right to require
payment of any taxes in accordance with Section 5.5, the restrictions shall be
removed from the requisite number of any Shares that are held in book entry
form, and all certificates evidencing ownership of the requisite number of
Shares shall be delivered to the holder of such award.

(d)    Rights with Respect to Restricted Share Awards. Unless otherwise set
forth in the Agreement relating to a Restricted Share Award, and subject to the
terms and conditions of a Restricted Share Award, the holder of such award shall
have all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Shares; provided, however,
that (i) a distribution with respect to Shares, other than a regular cash
dividend, and (ii) a regular cash dividend with respect to Shares that are
subject to performance-based vesting conditions, in each case, shall be
deposited with the Company and shall be subject to the same restrictions as the
Shares with respect to which such distribution was made.

3.4    Terms of Restricted Share Unit Awards. Restricted Share Unit Awards shall
be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem advisable.

(a)    Number of Shares and Other Terms. The number of Shares subject to a
Restricted Share Unit Award and the Restriction Period, Performance Period (if
any) and Performance Measures (if any) applicable to a Restricted Share Unit
Award shall be determined by the Committee.

(b)    Vesting and Forfeiture. The Agreement relating to a Restricted Share Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Share Unit Award (i) if the holder of such award remains continuously
in the employment or service of the Company during the specified Restriction
Period and (ii) if specified Performance Measures (if any) are satisfied or met
during a specified Performance Period, and for the forfeiture of the Shares
subject to such award (x) if the holder of such award does not remain
continuously in the employment or service of the Company during the specified
Restriction Period or (y) if specified Performance Measures (if any) are not
satisfied or met during a specified Performance Period.

 

11



--------------------------------------------------------------------------------

(c)    Settlement of Vested Restricted Share Unit Awards. The Agreement relating
to a Restricted Share Unit Award shall specify (i) whether such award may be
settled in Shares or cash or a combination thereof and (ii) whether the holder
thereof shall be entitled to receive, on a current or deferred basis, dividend
equivalents, and, if determined by the Committee, interest on, or the deemed
reinvestment of, any deferred dividend equivalents, with respect to the number
of Shares subject to such award. Any dividend equivalents with respect to
Restricted Share Units that are subject to performance-based vesting conditions
shall be subject to the same restrictions as such Restricted Share Units. Prior
to the settlement of a Restricted Share Unit Award, the holder of such award
shall have no rights as a stockholder of the Company with respect to the Shares
subject to such award.

3.5    Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Share Award, or any forfeiture and
cancellation of such award (i) upon a termination of employment or service with
the Company of the holder of such award, whether by reason of disability,
retirement, death or any other reason, or (ii) during a paid or unpaid leave of
absence, shall be determined by the Committee and set forth in the applicable
award Agreement.

 

IV. PERFORMANCE UNIT AWARDS

4.1    Performance Unit Awards. The Committee may, in its discretion, grant
Performance Unit Awards to such eligible persons as may be selected by the
Committee.

4.2    Terms of Performance Unit Awards. Performance Unit Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

(a)    Number of Performance Units and Performance Measures. The number of
Performance Units subject to a Performance Unit Award and the Performance
Measures and Performance Period applicable to a Performance Unit Award shall be
determined by the Committee.

(b)    Vesting and Forfeiture. The Agreement relating to a Performance Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Performance Unit Award if the specified Performance Measures are satisfied or
met during the specified Performance Period and for the forfeiture of such award
if the specified Performance Measures are not satisfied or met during the
specified Performance Period.

(c)    Settlement of Vested Performance Unit Awards. The Agreement relating to a
Performance Unit Award shall specify whether such award may be settled in Shares
(including shares of Restricted Shares) or cash or a combination thereof. If a
Performance Unit Award is settled in Restricted Shares, such Restricted Shares
shall be issued to the holder in book entry form or a certificate or
certificates representing such Restricted Shares shall be issued in accordance
with Section 3.3(c) and the holder of such Restricted Shares shall have such
rights as a stockholder of the Company as determined pursuant to Section 3.3(d).
Any dividends or dividend equivalents with respect to a Performance Unit Award
shall be subject to the same restrictions as such Performance Unit Award. Prior
to the settlement of a Performance Unit Award in Shares, including Restricted
Shares, the holder of such award shall have no rights as a stockholder of the
Company.

 

12



--------------------------------------------------------------------------------

4.3    Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Unit Award, or any forfeiture and cancellation
of such award (i) upon a termination of employment or service with the Company
of the holder of such award, whether by reason of disability, retirement, death
or any other reason, or (ii) during a paid or unpaid leave of absence, shall be
determined by the Committee and set forth in the applicable award Agreement.

 

V. GENERAL

5.1    Effective Date and Term of Plan. This Plan will become effective upon its
adoption by the Board, provided that it must be approved by a majority of the
outstanding securities entitled to vote within 12 months before or after the
date of such adoption. Unless terminated earlier by the Board, this Plan shall
terminate on the tenth anniversary of the date it is adopted by the Board or
approved by the Company’s stockholders, whichever is earlier. Termination of
this Plan shall not affect the terms or conditions of any award granted prior to
termination. Awards hereunder may be made at any time prior to the termination
of this Plan, provided that no award may be made later than ten years after the
effective date of this Plan.

5.2    Amendments. The Board may amend this Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) of the Code and any rule of the
Nasdaq Global Market or any other stock exchange on which Shares are then
traded; provided, however, that no amendment may materially impair the rights of
a holder of an outstanding award without the consent of such holder.

5.3    Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Company and, to the extent
required by the Company, either executed by the recipient or accepted by the
recipient by electronic means approved by the Company within the time period
specified by the Company. Upon such execution or execution and electronic
acceptance, and delivery of the Agreement to the Company, such award shall be
effective as of the effective date set forth in the Agreement.

5.4    Non-Transferability. No award shall be transferable other than by will,
the laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or, to the extent expressly permitted in the
Agreement relating to such award, to the holder’s family members, a trust or
entity established by the holder for estate planning purposes or a charitable
organization designated by the holder, in each case, without consideration.
Except to the extent permitted by the foregoing sentence or the Agreement
relating to an award, each award may be exercised or settled during the holder’s
lifetime only by the holder or the holder’s legal representative or similar
person. Except as permitted by the second preceding sentence, no award may be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of any award, such
award and all rights thereunder shall immediately become null and void.

 

13



--------------------------------------------------------------------------------

5.5    Tax Withholding. The Company shall have the right to require, prior to
the issuance or delivery of any Shares or the payment of any cash pursuant to an
award made hereunder, payment by the holder of such award of any federal, state,
local or other taxes which may be required to be withheld or paid in connection
with such award. An Agreement may provide that (i) the Company shall withhold
whole Shares which would otherwise be delivered to a holder, having an aggregate
Fair Market Value determined as of the date the obligation to withhold or pay
taxes arises in connection with an award (the “Tax Date”), or withhold an amount
of cash which would otherwise be payable to a holder, in the amount necessary to
satisfy any such obligation or (ii) the holder may satisfy any such obligation
by any of the following means: (A) a cash payment to the Company, (B) delivery
(either actual delivery or by attestation procedures established by the Company)
to the Company of previously owned whole Shares having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation, (C) authorizing the Company to withhold whole Shares which
would otherwise be delivered having an aggregate Fair Market Value, determined
as of the Tax Date, or withhold an amount of cash which would otherwise be
payable to a holder, equal to the amount necessary to satisfy any such
obligation, (D) in the case of the exercise of an option and except as may be
prohibited by applicable law, a cash payment by a broker-dealer acceptable to
the Company to whom the optionee has submitted an irrevocable notice of exercise
or (E) any combination of (A), (B) and (C), in each case to the extent set forth
in the Agreement relating to the award. Shares to be delivered or withheld may
not have an aggregate Fair Market Value in excess of the amount determined by
applying the minimum statutory withholding rate. Any fraction of a Share which
would be required to satisfy such an obligation shall be disregarded and the
remaining amount due shall be paid in cash by the holder.

5.6    Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the Shares subject to such award upon any
securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the delivery of shares thereunder,
such shares shall not be delivered unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company may
require that certificates evidencing Shares delivered pursuant to any award made
hereunder bear a legend indicating that the sale, transfer or other disposition
thereof by the holder is prohibited except in compliance with the Securities Act
of 1933, as amended, and the rules and regulations thereunder.

5.7    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per Share value of Shares
to change, such as a stock dividend, stock split, spinoff, rights offering or
recapitalization through an extraordinary dividend, the number and class of
securities available under this Plan, the terms of each outstanding option and
SAR (including the number and class of securities subject to each outstanding
option or SAR and the purchase price or base price per share), the terms of each
outstanding Restricted Stock Award and Restricted Stock Unit Award (including
the number and class of securities

 

14



--------------------------------------------------------------------------------

subject thereto), and the terms of each outstanding Performance Unit Award shall
be appropriately adjusted by the Committee, such adjustments to be made in the
case of outstanding options and SARs without an increase in the aggregate
purchase price or base price and in accordance with Section 409A of the Code. In
the event of any other change in corporate capitalization, including a merger,
consolidation, reorganization, or partial or complete liquidation of the
Company, such equitable adjustments described in the foregoing sentence may be
made as determined to be appropriate and equitable by the Committee to prevent
dilution or enlargement of rights of participants. In either case, the decision
of the Committee regarding any such adjustment shall be final, binding and
conclusive.

5.8    Change in Control.

(a)    Subject to the terms of the applicable award Agreement, in the event of a
Change in Control, the Board (as constituted prior to such Change in Control)
may, in its discretion:

 

  (i) provide that (A) some or all outstanding options and SARs shall become
exercisable in full or in part, either immediately or upon a subsequent
termination of employment or service, (B) the Restriction Period applicable to
some or all outstanding Restricted Share Awards and Restricted Share Unit Awards
shall lapse in full or in part, either immediately or upon a subsequent
termination of employment or service, (C) the Performance Period applicable to
some or all outstanding awards shall lapse in full or in part, and (D) the
Performance Measures applicable to some or all outstanding awards shall be
deemed to be satisfied at the target or any other level;

 

  (ii) require that shares of the corporation or other entity resulting from
such Change in Control, or a parent thereof, be substituted for some or all of
the Shares subject to an outstanding award, with an appropriate and equitable
adjustment to such award as shall be determined by the Board in accordance with
Section 5.7; and/or

 

  (iii) require outstanding awards, in whole or in part, to be surrendered to
the Company by the holder, and to be immediately cancelled by the Company, and
to provide for the holder to receive (A) a cash payment in an amount equal to
(i) in the case of an option or an SAR, the number of Shares then subject to the
portion of such option or SAR surrendered multiplied by the excess, if any, of
the Fair Market Value of a Share as of the date of the Change in Control, over
the purchase price or base price per Share subject to such option or SAR,
(ii) in the case of a Share Award, the number of Shares then subject to the
portion of such award surrendered multiplied by the Fair Market Value of a Share
as of the date of the Change in Control, and (iii) in the case of a Performance
Unit Award, the value of the Performance Units then subject to the portion of
such award surrendered; (B) shares of the corporation or other entity resulting
from such Change in Control, or a parent thereof, having a fair market value not
less than the amount determined under clause (A) above; or (C) a combination of
the payment of cash pursuant to clause (A) above and the issuance of shares
pursuant to clause (B) above.

 

15



--------------------------------------------------------------------------------

(b)    A “Change in Control” of the Company shall be deemed to have occurred
upon the occurrence of any of the following events:

(i)    The acquisition, other than from the Company, by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) of beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of 50% or more of either the then outstanding Shares of the
Company or the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors, but
excluding, for this purpose, any such acquisition by the Company or any of its
Subsidiaries, or any employee benefit plan (or related trust) of the Company or
its Subsidiaries, or any corporation with respect to which, following such
acquisition, more than 50% of, respectively, the then outstanding Shares of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of all
or substantially all directors is then beneficially owned, directly or
indirectly, by the individuals and entities who were the beneficial owners,
respectively, of Shares and voting securities of the Company immediately prior
to such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition, of the then outstanding Shares of the
Company or the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors, as the
case may be;

(ii)    The consummation of a reorganization, merger or consolidation of the
Company, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners of Shares and
voting securities of the Company immediately prior to such reorganization,
merger or consolidation do not, following such reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding Shares and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
reorganization, merger or consolidation;

(iii)    During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director; or

(iv)    a complete liquidation or dissolution of the Company or of the sale or
other disposition of all or substantially all of the assets of the Company.

In no event shall a Change in Control include the Initial Public Offering or any
bona fide primary or secondary public offering following the occurrence of the
Initial Public Offering.

 

16



--------------------------------------------------------------------------------

5.9    Deferrals. The Committee may determine that the delivery of Shares or the
payment of cash, or a combination thereof, upon the exercise or settlement of
all or a portion of any award (other than awards of Incentive Stock Options,
Nonqualified Options and SARs) made hereunder shall be deferred, or the
Committee may, in its sole discretion, approve deferral elections made by
holders of awards. Deferrals shall be for such periods and upon such terms as
the Committee may determine in its sole discretion, subject to the requirements
of Section 409A of the Code.

5.10    No Right of Participation, Employment or Service. Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan. Neither this Plan nor any award made hereunder shall confer upon
any person any right to continued employment by or service with the Company, any
Subsidiary or any affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary or any affiliate of the Company to terminate the
employment or service of any person at any time without liability hereunder.

5.11    Rights as Stockholder. No person shall have any right as a stockholder
of the Company with respect to any Shares or other equity security of the
Company which is subject to an award hereunder unless and until such person
becomes a stockholder of record with respect to such Shares or equity security.

5.12    Designation of Beneficiary. A holder of an award may file with the
Committee a written designation of one or more persons as such holder’s
beneficiary or beneficiaries (both primary and contingent) in the event of the
holder’s death or incapacity. To the extent an outstanding option or SAR granted
hereunder is exercisable, such beneficiary or beneficiaries shall be entitled to
exercise such option or SAR pursuant to procedures prescribed by the Committee.

Each beneficiary designation shall become effective only when filed in writing
with the Committee during the holder’s lifetime on a form prescribed by the
Committee. The spouse of a married holder domiciled in a community property
jurisdiction shall join in any designation of a beneficiary other than such
spouse. The filing with the Committee of a new beneficiary designation shall
cancel all previously filed beneficiary designations.

If a holder fails to designate a beneficiary, or if all designated beneficiaries
of a holder predecease the holder, then each outstanding option and SAR
hereunder held by such holder, to the extent exercisable, may be exercised by
such holder’s executor, administrator, legal representative or similar person.

5.13    Governing Law. This Plan, each award hereunder and the related
Agreement, and all determinations made and actions taken pursuant thereto, to
the extent not otherwise governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Illinois and construed in
accordance therewith without giving effect to principles of conflicts of laws.

5.14    Non-U.S. Service Providers. Without amending this Plan, the Committee
may grant awards to eligible persons who are foreign nationals on such terms and
conditions different from those specified in this Plan as may in the judgment of
the Committee be necessary or desirable to foster and promote achievement of the
purposes of this Plan and, in furtherance of such purposes the Committee may
make such modifications, amendments, procedures, subplans and the like as may be
necessary or advisable to comply with provisions of laws in other countries or
jurisdictions in which the Company or its Subsidiaries operates or has employees
or service providers.

 

17



--------------------------------------------------------------------------------

5.15    Awards Subject to Clawback. The awards granted under this Plan and any
cash payment or Shares delivered pursuant to an award are subject to forfeiture,
recovery by the Company or other action pursuant to the applicable Agreement or
any clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy which the Company may be required
to adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.

 

18



--------------------------------------------------------------------------------

EXICURE, INC.

2015 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

This Stock Option Agreement (this “Agreement”) is made and entered into as of
the date set forth on the signature page hereto by and between Exicure, Inc., a
Delaware corporation (the “Company”), and [    ] (“Participant”). Unless
otherwise defined herein, capitalized terms used herein shall have the same
defined meanings as set forth in the Exicure, Inc. 2015 Equity Incentive Plan
attached hereto as Exhibit A (the “Plan”).

 

I. NOTICE OF STOCK OPTION GRANT

Participant has been granted an option to purchase Common Stock, subject to the
terms and conditions of the Plan and this Agreement, as follows:

 

Participant:                                             Address:  
                                           
                                         

 

Grant Number:             Grant Date:             Vesting Commencement Date:   
         Exercise Price per Share:            
Number of Shares Subject to Option:               Total Exercise Price:        
    Type of Option:    ISO    NSO   Term/Expiration Date:             , or
earlier as provided    in the Plan or this Agreement  

Vesting Schedule; Accelerated Vesting:

This Option shall become vested and exercisable, in whole or in part, according
to the following vesting schedule:                     

Termination Period:

This Option shall be exercisable for three months after Participant ceases to be
a service provider, unless such termination is due to Participant’s death or
disability, in which case this Option shall be exercisable for 12 months after
Participant ceases to be a service provider. Notwithstanding the foregoing
sentence, in no event may this Option be exercised after the Term/Expiration
Date as provided above, and this Option may be subject to earlier termination as
provided in the Plan.



--------------------------------------------------------------------------------

II. AGREEMENT

1.    Grant of Option. In consideration of the services to be rendered by
Participant to the Company or any Affiliate and subject to the terms and
conditions of the Plan and this Agreement, the Administrator hereby grants to
Participant an option (this “Option”) to purchase the number of Shares set forth
in the Notice of Stock Option Grant in Part I of this Agreement, at the Exercise
Price per Share set forth in the Notice of Stock Option Grant in Part I of this
Agreement (the “Exercise Price”).

If designated as an ISO in the Notice of Stock Option Grant in Part I of this
Agreement, this Option is intended to qualify as an Incentive Stock Option;
provided, however, that, to the extent that the aggregate Fair Market Value
(determined at the time of grant) of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by Participant during any
calendar year (under all plans of the Company and any Affiliate) exceeds
$100,000, such Options or portions thereof that exceed such limit (according to
the order in which they were granted) shall be treated as Nonstatutory Stock
Options. Further, if for any reason this Option (or portion thereof) shall not
qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, this Option (or portion thereof) shall be regarded as a
Nonstatutory Stock Option. In no event shall the Administrator, the Company or
any Affiliate, or any of their respective employees or directors, have any
liability to Participant (or any other Person) due to the failure of this Option
(or portion thereof) to qualify for any reason as an Incentive Stock Option.

2.    Exercise of Option.

(a)    Right to Exercise. This Option shall be exercisable during its term in
accordance with (i) the Vesting Schedule set out in the Notice of Stock Option
Grant in Part I of this Agreement and (ii) the applicable provisions of the Plan
and this Agreement. This Option may not be exercised for a fraction of a Share.

(b)    Method of Exercise. This Option shall be exercisable by delivery of an
option exercise notice in the form attached hereto as Exhibit B (the “Option
Exercise Notice”) or in a manner and pursuant to such procedures as the
Administrator may determine, which shall state the election to exercise this
Option, the whole number of Shares with respect to which this Option is being
exercised, and such other representations and agreements as may be required by
the Company. If someone other than Participant exercises this Option, as
permitted by the Plan, then such Person must submit documentation reasonably
acceptable to the Company verifying that such Person has the legal right to
exercise this Option. The Option Exercise Notice shall be accompanied by payment
of the aggregate Exercise Price as to all exercised Shares, together with any
applicable tax withholding. This Option shall be deemed to be exercised upon
receipt by the Company of such fully executed Option Exercise Notice accompanied
by the aggregate Exercise Price, together with any applicable tax withholding.

3.    Participant’s Representations. If the Common Stock has not been registered
under the Securities Act at the time this Option is exercised, Participant shall
concurrently with the exercise of all or any portion of this Option, if required
by the Company, deliver to the Company Participant’s Investment Representation
Statement in the form attached hereto as Exhibit C.

 

2



--------------------------------------------------------------------------------

4.    Lock-Up Period. Participant will not, during the period commencing on the
date of the final prospectus relating to the registration by the Company for its
own behalf of shares of its Common Stock or any other equity securities under
the Securities Act on a Form S-1 (excluding a registration relating solely to
employee benefit plans on Form S-1) or Form S-3 and ending on the date specified
by the Company and the underwriter(s) (such period not to exceed 180 days in the
case of the Company’s IPO or 90 days in the case of any registration other than
the Company’s IPO, or such other period as may be requested by the Company or
the underwriters to accommodate regulatory restrictions on (i) the publication
or other distribution of research reports and (ii) analyst recommendations and
opinions, including the restrictions contained in NASD Rule 2711(f)(4) or NYSE
Rule 472(f)(4) (or any successor provisions or amendments thereto), as
applicable), (A) sell, dispose of, make any short sale of, offer, hypothecate,
pledge, contract to sell, grant any option or contract to purchase, purchase any
option or contract to sell, grant any right or warrant to purchase, lend or
otherwise transfer or encumber, directly or indirectly, any Shares or other
securities convertible into or exercisable or exchangeable (directly or
indirectly) for shares of Common Stock (whether such Shares or other securities
are then held by Participant or thereafter acquired) (such Shares and other
securities, the “Lock-Up Shares”) or (B) enter into any swap, hedging or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Lock-Up Shares. The foregoing provisions of
this Section II.4 shall not prevent the exercise of any repurchase option in
favor of the Company or apply to the sale of any Lock-Up Shares to an
underwriter pursuant to an underwriting agreement or to the Transfer (as defined
in Section II.7) of any Lock-Up Shares by Participant to any trust for the
direct or indirect benefit of Participant or an Immediate Family Member (as
defined in the Option Exercise Notice) of Participant (provided that the trustee
of the trust agrees, in writing, to be bound by the restrictions set forth
herein and provided further that any such Transfer (as defined in Section II.7)
does not involve a disposition for value). Participant shall execute such
documents as may be reasonably requested by the Company or the underwriters in
connection with any registered offering described in this Section II.4 and that
are consistent with this Section II.4 or necessary to give further effect
thereto.

5.    Method of Payment. To the extent permitted by Applicable Laws, payment of
the aggregate Exercise Price as to all exercised Shares shall be by any of the
following methods, or a combination thereof, at Participant’s election:

(a)    cash;

(b)    check;

(c)    surrender of other Shares which (i) shall be valued at their Fair Market
Value on the date of exercise and (ii) must be owned by Participant free and
clear of any liens, claims, encumbrances or security interests, if accepting
such Shares, in the Administrator’s sole discretion, will not result in any
adverse accounting consequences to the Company; or

(d)    consideration received by the Company under a cashless exercise program
(whether through a broker or otherwise) implemented by the Company in connection
with the Plan.

Any fraction of a Share which would be required to pay such aggregate Exercise
Price shall be disregarded, and the remaining amount due shall be paid in cash
by Participant.

 

3



--------------------------------------------------------------------------------

6.    Restrictions on Exercise. This Option may not be exercised unless the
issuance of Shares upon such exercise, or the method of payment of consideration
for such Shares, complies with Applicable Laws. Assuming such compliance, Shares
shall be considered transferred to Participant, for income tax purposes, on the
date on which this Option is exercised with respect to such Shares.

7.    Non-Transferability of Option. This Option (or, prior to exercise, the
Shares subject to this Option) may not be sold, pledged, assigned, hypothecated
or otherwise transferred in any manner, including by entering into any short
position, any “put equivalent position” or any “call equivalent position” (as
defined in Rule 16a-1(h) and Rule 16a-1(b), respectively, of the Exchange Act),
whether by operation of law or otherwise (“Transfer”), other than by will or by
the laws of descent and distribution, and may be exercised, during the lifetime
of Participant, only by Participant. The terms of the Plan and this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of Participant.

8.    Term of Option. This Option may be exercised only (i) within the term set
out in the Notice of Stock Option Grant in Part I of this Agreement and (ii) in
accordance with the terms and conditions of the Plan and this Agreement.

9.    Tax Obligations.

(a)    Tax Withholding. Participant agrees to make appropriate arrangements
satisfactory to the Company to pay or provide for the satisfaction of all
federal, state, local, foreign and other taxes (including Participant’s FICA
obligation) required to be withheld with respect to the exercise of this Option.
Participant acknowledges and agrees that the Company may refuse to honor the
exercise of this Option, and refuse to deliver the Shares, if such withholding
amounts are not delivered by Participant at the time of exercise.

(b)    Notice of Disqualifying Disposition of ISO Shares. If this Option is an
Incentive Stock Option, and if Participant makes a “disposition” (as defined in
Section 424 of the Code) of all or any portion of the Shares acquired upon
exercise of this Option within two years from the Grant Date set out in the
Notice of Stock Option Grant in Part I of this Agreement or within one year
after issuance of the Shares acquired upon exercise of this Option, then
Participant shall immediately notify the Company in writing as to the occurrence
of, and the price realized upon, such disposition. Participant agrees that
Participant may be subject to income tax withholding by the Company on the
compensation income recognized by Participant.

(c)    Section 409A of the Code. Under Section 409A of the Code, an Option that
was granted with a per Share exercise price that is determined by the U.S.
Internal Revenue Service (the “IRS”) to be less than the Fair Market Value of a
Share on the date of grant (a “discount option”) may be considered “deferred
compensation.” An Option that is a “discount option” may result in (i) income
recognition by Participant prior to the exercise of this Option, (ii) an
additional 20% federal income tax, (iii) potential penalty and interest charges,
and (iv) additional state income, penalty and interest tax to Participant
(collectively, “409A Penalties”). Participant acknowledges that the Company
cannot guarantee, and has not guaranteed, that the IRS will agree, in a later
examination, that the per Share exercise price of this Option equals or exceeds
the Fair Market Value of a Share on the date of grant. Participant agrees that,
if the IRS determines that this Option is a “discount option,” Participant shall
be solely responsible for Participant’s costs related to such a determination,
including any 409A Penalties.

 

4



--------------------------------------------------------------------------------

10.    General Provisions.

(a)    Power and Authority. Participant hereby represents to the Company that
(i) Participant has full power and authority and legal capacity to enter into,
execute and deliver this Agreement and to perform fully Participant’s
obligations hereunder, (ii) the execution, delivery and performance of this
Agreement by Participant does not conflict with, constitute a breach of or
violate any arrangement, understanding or agreement to which Participant is a
party or by which Participant is bound, and (iii) this Agreement has been duly
and validly executed and delivered by Participant and constitutes the legal,
valid and binding obligation of Participant, enforceable against Participant in
accordance with its terms.

(b)    Survival. The representations, warranties, covenants and agreements made
in or pursuant to this Agreement shall survive the execution and delivery hereof
and shall not be affected by any investigation made by or on behalf of any party
hereto.

(c)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois without regard to
conflict-of-law principles.

(d)    Entire Agreement. This Agreement, together with the attached Exhibits,
sets forth the entire agreement and understanding between the parties hereto
relating to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, discussions, representations and
warranties, both written and oral, between the parties hereto, including any
representations made during any interviews or relocation negotiations, with
respect to such subject matter. In the event of a conflict between the terms and
conditions of the Plan and this Agreement, the terms and conditions of the Plan
shall prevail.

(e)    Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered (i) when
delivered personally, (ii) one business day after being deposited with an
overnight courier service (costs prepaid), (iii)    when sent by facsimile or
e-mail if sent during normal business hours and on the next business day if sent
after normal business hours, in each case with confirmation of transmission by
the transmitting equipment, or (iv) when received or rejected by the addressee,
if sent by certified mail, return receipt requested, postage prepaid, in each
case to the addresses, facsimile numbers or e-mail addresses and marked to the
attention of the persons designated (by name or title) on the signature page
hereto, as applicable, or to such other address, facsimile number, e-mail
address or person as such party may designate by a notice delivered to the other
party hereto.

(f)    Successors and Assigns; Transfers. The Company may assign this Agreement,
and its rights and obligations hereunder, in whole or in part, to any successor
or assign (whether direct or indirect, by purchase, merger, consolidation, sale
of assets or stock or otherwise). Except as set forth herein, (x) neither this
Agreement nor any rights, duties and obligations hereunder shall be assigned,
transferred, delegated or sublicensed by Participant without the Company’s prior
written consent and (y) any attempt by Participant to assign, transfer, delegate
or sublicense this Agreement or any rights, duties or obligations hereunder,
without the

 

5



--------------------------------------------------------------------------------

Company’s prior written consent, shall be void. Subject to any restrictions on
transfer set forth herein, this Agreement shall be binding upon, and enforceable
against, (i) the Company and its successors and assigns and (ii) Participant and
his or her heirs, executors, successors, assigns, administrators and other legal
representatives. Except as set forth herein, any transfer in violation of any
restriction upon transfer contained in any provision hereof shall be void,
unless such restriction is waived in accordance with the terms hereof.

(g)    Modification and Waiver. This Agreement may not be amended, modified or
supplemented except by a written instrument signed by an authorized
representative of each party hereto. Any term or provision hereof may be waived,
or the time for its performance may be extended, by the party or parties
entitled to the benefit thereof. Any such waiver or extension shall be validly
and sufficiently authorized for the purposes hereof if, as to any party, it is
authorized in writing by an authorized representative of such party. The failure
or delay of any party to enforce at any time any provision hereof shall not be
construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach
hereof shall be held to constitute a waiver of any other or subsequent breach.

(h)    Further Assurances. Participant shall execute and deliver such additional
documents, instruments, conveyances and assurances and take such further actions
as may reasonably be necessary or desirable in the view of the Company to carry
out the purposes or intent hereof, including the applicable Exhibits attached
hereto.

(i)    Severability. Should any provision contained herein be held as invalid,
illegal or unenforceable, such holding shall not affect the validity of the
remainder of this Agreement, the balance of which shall continue to be binding
upon the parties with any such modification to become a part hereof and treated
as though originally set forth herein.

(j)    Interpretation. For purposes of this Agreement, (i) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation,” (ii) the word “or” is not exclusive, (iii) the words “herein,”
“hereof,” “hereby,” “hereto,” “hereunder” and words of similar import refer to
this Agreement as a whole, and (iv) with respect to the determination of any
period of time, “from” means “from and including” and “to” means “to but
excluding.” Unless the context otherwise requires, references herein: (A) to a
Section or an Exhibit mean a Section or an Exhibit of, or attached to, this
Agreement; (B) to agreements, instruments and other documents shall be deemed to
include all subsequent amendments, supplements and other modifications thereto;
(C) to statutes or regulations are to be construed as including all statutory
and regulatory provisions consolidating, amending or replacing the statute or
regulation referred to; (D) to any Person includes such Person’s successors and
assigns, but, if applicable, only if such successors and assigns are not
prohibited by this Agreement; and (E) to any gender includes each other gender.
The Exhibits attached hereto shall be construed with, and as an integral part
of, this Agreement to the same extent as if they were set forth verbatim herein.
The titles, captions and headings herein are for convenience of reference only
and shall not affect the meaning or interpretation hereof. This Agreement shall
be construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.

 

6



--------------------------------------------------------------------------------

(k)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be considered an original, but all of which, when taken together,
shall be considered one and the same agreement, and shall become binding when
one or more counterparts have been signed by each party hereto and delivered to
the other party hereto. Delivery of an executed counterpart of a signature page
to this Agreement shall be as effective as delivery of a manually executed
counterpart of this Agreement. The exchange of copies of this Agreement and of
signature pages hereto by facsimile transmission or e-mail shall constitute
effective execution and delivery of this Agreement and may be used in lieu of
the original Agreement for all purposes. Signatures transmitted by facsimile or
e-mail shall be deemed to be original signatures for all purposes.

(l)    Service Relationship At Will. Participant acknowledges and agrees that
the vesting of this Option pursuant hereto is earned only by his or her
continuing service as a service provider at will (and not through the act of
being hired, being granted this Option or acquiring Shares hereunder).
Participant further acknowledges and agrees that this Agreement, the
transactions contemplated hereby and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as a
service provider for the vesting period, or for any period at all, and shall not
interfere with the right of either the Company or Participant to terminate
Participant’s relationship as a service provider at any time, with or without
cause or notice.

(m)    Third Party Beneficiary Rights. No provisions hereof are intended, nor
shall be interpreted, to provide or create any third party beneficiary rights or
any other rights of any kind in any client, customer, affiliate, stockholder,
partner or employee of any party hereto or any other Person, unless specifically
provided otherwise herein; provided, however, that Section II.4 is intended to
benefit the underwriters for any registered offering described in Section II.4,
and such underwriters shall have the right, power and authority to enforce the
provisions of Section II.4 as though they were parties hereto.

(n)    Adjustments. In the event of any dividend or other distribution (whether
in the form of cash, Shares, other securities or other property),
recapitalization, reincorporation, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
reclassification, repurchase or exchange of Shares or other securities of the
Company, or other change in the corporate structure of the Company affecting the
Shares, the Administrator will appropriately adjust the number, class and price
of Shares subject to this Option, and, if applicable, with such adjustment to be
made in accordance with Section 25102(o) of the California Corporations Code (to
the extent the Company is relying upon the exemption afforded thereby with
respect thereto) and Section 409A of the Code.

(o)    No Impact on Other Benefits. The value of this Option is not part of
Participant’s normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

(p)    Acceptance. Participant acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and this Agreement (including all Exhibits attached hereto). Participant
has reviewed, and fully understands all provisions of, the

 

7



--------------------------------------------------------------------------------

Plan and this Agreement in their entirety (including all Exhibits attached
hereto) and has had an opportunity to obtain the advice of his or her own legal
counsel, tax advisors and other advisors prior to executing this Agreement. Any
questions or disputes regarding the interpretation of the Plan or this Agreement
(including all Exhibits attached hereto), or arising hereunder or thereunder,
shall be submitted by the Company or Participant to the Administrator, and
Participant hereby agrees to accept as final, binding and conclusive all
decisions, determinations and interpretations of the Administrator upon any such
questions or disputes.

(q)    Equitable Relief. In the event of a breach or threatened breach by
Participant of any provision hereof, Participant hereby consents and agrees that
the Company may seek, in addition to other available remedies, injunctive or
other equitable relief from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. Participant understands that any breach or threatened breach of this
Agreement will cause irreparable injury and that money damages will not provide
an adequate remedy therefor, and Participant hereby consents to the issuance of
an injunction or other equitable relief. The aforementioned equitable relief
shall be in addition to, and not in lieu of, legal remedies, monetary damages or
other available forms of relief.

(signature page follows)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Stock Option Agreement as
of             , 20    .

 

COMPANY Exicure, Inc. By:  

 

Name:   David A. Giljohann, Ph.D. Title:   Chief Executive Officer

Notice Address:   8045 Lamon Avenue, Suite 410   Skokie, IL 60077

Facsimile:   E-mail:  

Attention:   David A. Giljohann

PARTICIPANT                                             Notice Address:  

 

 

 

 

 

Facsimile:   E-mail:   Attention:   Exhibits:   A – 2015 Equity Incentive Plan B
– Option Exercise Notice C – Investment Representation Statement

 

[Signature Page to Stock Option Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

EXICURE, INC.

2015 EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

EXHIBIT B

OPTION EXERCISE NOTICE

Exicure, Inc.

8045 Lamon Avenue, Suite 410

Skokie, IL 60077

Attention: Secretary

1.    Exercise of Option. Effective as of today,                     , the
undersigned (“Participant”) hereby elects to exercise Participant’s option (the
“Option”) to purchase                  shares (the “Exercised Shares”) of the
common stock of Exicure, Inc., a Delaware corporation (the “Company”), under and
pursuant to the Company’s 2015 Equity Incentive Plan (the “Plan”) and that
certain Stock Option Agreement made and entered into as of                     
by and between the Company and Participant (the “Option Agreement”).

2.    Delivery of Payment. Participant herewith delivers to the Company the full
exercise price of the Exercised Shares, as set forth in the Option Agreement,
and any and all withholding taxes due in connection with the exercise of the
Option.

3.    Representations of Participant. Participant acknowledges that Participant
has received, read and understood the Plan and the Option Agreement and agrees
to abide, and be bound, by their terms and conditions.

4.    Rights as Stockholder. Until the issuance of the Exercised Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or other distributions or any other rights as a stockholder shall exist with
respect to the Exercised Shares, notwithstanding the exercise of the Option. The
Exercised Shares shall be issued to Participant as soon as practicable after the
Option is exercised in accordance with the Option Agreement. No adjustment shall
be made for a dividend or distribution or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.

5.    Company’s Right of First Refusal. Before any Exercised Shares (or any
beneficial interest therein) may be Transferred by Participant or any subsequent
transferee (each, a “Holder”), such Holder must first offer such Exercised
Shares to the Company and/or its assignee(s) as follows:

(a)    Notice of Proposed Transfer. The Holder shall deliver to the Company a
written notice pursuant to Section II.10(e) of the Option Agreement (a “Transfer
Notice”) stating: (i) the Holder’s bona fide intention to Transfer the Exercised
Shares; (ii) the name and address of the proposed transferee; (iii) the number
of Exercised Shares to be Transferred to the proposed transferee; (iv) the bona
fide cash price or other consideration for which the Holder proposes to Transfer
the Exercised Shares; and (v) that, by delivering the Transfer Notice, the
Holder offers all such Exercised Shares to the Company and/or its assignee(s)
pursuant to this Section 5 and on the same terms described in the Transfer
Notice.



--------------------------------------------------------------------------------

(b)    Exercise of Right of First Refusal. At any time within 30 days after
receipt of a Transfer Notice, the Company and/or its assignee(s) may, by giving
written notice pursuant to Section II.10(e) of the Option Agreement (the
“Exercise Notice”) to the Holder, elect to purchase any or all of the Exercised
Shares proposed to be Transferred to the proposed transferee, at the purchase
price determined in accordance with Section 5(c).

(c)    Purchase Price. The per share purchase price for any Exercised Shares
purchased by the Company and/or its assignee(s) under this Section 5 (the
“Company Shares”) shall be the per share price listed in the applicable Transfer
Notice. If the price listed in such Transfer Notice includes consideration other
than cash, the cash equivalent value of the non-cash consideration shall be
determined by the Board in its sole discretion.

(d)    Payment. Payment of the purchase price for any Company Shares shall be
made, at the option of the Company and/or its assignee(s), in cash (by check),
by cancellation of all or a portion of any outstanding indebtedness of the
Holder to the Company and/or its assignee(s), or by any combination thereof, in
any such case within ten days after delivery to the Holder of the applicable
Exercise Notice and, at such time, if the Company Shares are certificated
shares, the Holder shall deliver to the Company and/or its assignee(s) the
certificate(s) representing the Company Shares, each certificate to be properly
endorsed for transfer.

(e)    Holder’s Right to Transfer. If the Company and/or its assignee(s) elects
to purchase less than all of the Exercised Shares proposed in a Transfer Notice
to be Transferred to a given proposed transferee, then the Holder (x) may
Transfer to the proposed transferee any of such Exercised Shares that the
Company and/or its assignee(s) elected not to purchase (the “Non-Company
Shares”); provided, however, that: (i) the Transfer is made only on the terms
provided for in the applicable Transfer Notice, with the exception of the
purchase price, which may be either the price listed in such Transfer Notice or
any higher price; (ii) the Transfer is consummated within 60 days after the date
the applicable Transfer Notice was delivered to the Company; (iii) the Transfer
is effected in accordance with any applicable securities laws and, if requested
(in writing) by the Company, the Holder shall have delivered a written opinion
of counsel acceptable to the Company to that effect; and (iv) the proposed
transferee agrees in writing to receive and hold the Non-Company Shares so
Transferred subject to all of the provisions hereof (including this Section 5)
and of the Option Agreement (including Section II.4 thereof), and there shall be
no further Transfer of any Exercised Shares except in accordance with this
Section 5, and (y) shall, in accordance with the other provisions of this
Section 5, sell to the Company and/or its assignee(s) the portion of such
Exercised Shares that the Company and/or its assignee(s) has elected to
purchase. If any Non-Company Shares are not Transferred to the proposed
transferee within the period provided in clause (ii) above, then, before any
such shares may be Transferred, a new Transfer Notice shall be given to the
Company, and the Company and/or its assignee(s) shall again be offered the right
of first refusal described in this Section 5.

(f)    Exception for Certain Family Transfers. Notwithstanding anything to the
contrary contained elsewhere in this Section 5, the Transfer of any or all of
the Exercised Shares during the Holder’s lifetime, or on the Holder’s death by
will or intestacy, to the Holder’s spouse (or former spouse) or domestic
partner, child or stepchild, grandchild, parent, stepparent, sibling,
father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law,
sister-in-law, grandparent, niece or nephew, including adoptive relationships
(each such person, an “Immediate

 

2



--------------------------------------------------------------------------------

Family Member”), or to a trust or other similar estate planning vehicle for the
benefit of the Holder or any such Immediate Family Member, shall be exempt from
the provisions of this Section 5; provided, however, that, in each such case,
the transferee agrees in writing to receive and hold the Exercised Shares so
Transferred subject to all of the provisions hereof (including this Section 5)
and of the Option Agreement (including Section II.4 thereof), and there shall be
no further Transfer of such Exercised Shares except in accordance with this
Section 5; provided, further, that, without the Company’s prior written consent,
which may be withheld in its sole discretion, no more than three Transfers may
be made pursuant to this Section 5(f), including all Transfers by the Holder and
all Transfers by any transferee. For purposes hereof, a person shall be deemed
to be a “domestic partner” of another person if the two persons (i) reside in
the same residence and plan to do so indefinitely, (ii) have resided together
for at least one year, (iii) are each at least 18 years of age and mentally
competent to consent to contract, (iv) are not blood relatives closer than would
prohibit legal marriage in the state in which they reside, (v) are financially
interdependent, as demonstrated to the Company’s reasonable satisfaction, and
(vi) have each been the sole spousal equivalent of the other for the year prior
to the Transfer and plan to remain so indefinitely; provided, however, that a
person shall not be deemed to be a “domestic partner” if he or she is married to
another person or has any other spousal equivalent.

(g)    Termination of Right of First Refusal. The right of first refusal
contained in this Section 5 shall terminate as to all Exercised Shares upon the
earlier of: (i) the closing date of the first sale of the Common Stock to the
general public pursuant to a registration statement filed with and declared
effective by the U.S. Securities and Exchange Commission under the Securities
Act; and (ii) the closing date of a Change in Control pursuant to which the
holders of the outstanding voting securities of the Company receive securities
of a class registered pursuant to Section 12 of the Exchange Act.

6.    Tax Consultation. Participant understands that Participant may suffer
adverse tax consequences as a result of Participant’s purchase or disposition of
the Exercised Shares. Participant represents that Participant has consulted with
any tax consultants Participant deems advisable in connection with the purchase
or disposition of the Exercised Shares and that Participant is not relying on
the Company for any tax advice.

7.    Restrictive Legends and Stop-Transfer Orders.

(a)    Legends. Participant understands and agrees that the Company shall cause
the legends set forth below, or substantially equivalent legends, to be placed
upon any certificate(s) evidencing ownership of the Exercised Shares, together
with any other legends that may be required by the Company or by applicable
federal or state securities laws:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN

 

3



--------------------------------------------------------------------------------

EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT
SUCH OFFER, SALE, TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE
ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER, A RIGHT OF FIRST REFUSAL AND A LOCK-UP PERIOD IN THE
EVENT OF A PUBLIC OFFERING AS SET FORTH IN AGREEMENTS BETWEEN THE ISSUER AND THE
ORIGINAL HOLDER OF THESE SECURITIES, COPIES OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ON TRANSFER, RIGHT OF FIRST
REFUSAL AND LOCK-UP PERIOD ARE BINDING ON TRANSFEREES OF THESE SECURITIES.

(b)    Stop-Transfer Notices. In order to ensure compliance with the
restrictions referred to herein and in the Option Agreement, including the
provisions of Section II.4 of the Option Agreement, the Company may issue
appropriate stop-transfer instructions to its transfer agent, if any, and, if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.

(c)    Refusal to Transfer. The Company shall not be required to transfer on its
books any Exercised Shares that have been Transferred in violation of any
provision hereof or to treat as owner of such Exercised Shares, or otherwise to
accord voting or dividend rights to, any purchaser or other transferee to whom
such Exercised Shares shall have been so Transferred. Any attempt to Transfer
Exercised Shares in violation hereof shall be null and void and shall be
disregarded by the Company.

8.    Consent to Notices by Electronic Transmission. Upon becoming a stockholder
of the Company and without limiting the manner by which notice otherwise may be
given effectively to Participant, Participant hereby consents in accordance with
Section 232 of the Delaware General Corporation Law to stockholder notices given
by the Company to Participant by any of the following forms of electronic
transmission: (i) by facsimile telecommunications to the facsimile number set
forth on the signature page to the Option Agreement or to such other facsimile
number as Participant may designate by a written notice delivered to the
Company; (ii) by electronic mail to the e-mail address set forth on the
signature page to the Option Agreement or to such other e-mail address as
Participant may designate by a written notice delivered to the Company; (iii) by
a posting on an electronic network together with separate notice to Participant
of such specific posting; and (iv) by any other form of electronic transmission
when directed to Participant.

9.    Capitalized Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the same defined meanings as set forth in the Plan or, if not
defined therein, in the Option Agreement.

 

4



--------------------------------------------------------------------------------

10.    Governing Law; Severability. This Option Exercise Notice shall be
governed by and construed in accordance with the laws of the State of Illinois
without regard to conflict-of-law principles. Should any provision contained
herein be held as invalid, illegal or unenforceable, such holding shall not
affect the validity of the remainder of this Option Exercise Notice, the balance
of which shall continue to be binding upon the parties with any such
modification to become a part hereof and treated as though originally set forth
herein.

 

Submitted by:      Accepted by: PARTICIPANT      COMPANY

 

Signature

     By:   

 

     Name:    David Giljohann, Ph.D.

 

     Title:    Chief Executive Officer      Date Received:

 

5



--------------------------------------------------------------------------------

EXHIBIT C

INVESTMENT REPRESENTATION STATEMENT

 

PARTICIPANT    :    [    ] (“Participant”) COMPANY    :    Exicure, Inc. (the
“Company”) SECURITY    :    COMMON STOCK AMOUNT    :                     shares
(the “Shares”) DATE    :   

Unless otherwise defined in this Investment Representation Statement (this
“Statement”), capitalized terms used herein shall have the same defined meanings
as set forth in Exicure, Inc. 2015 Equity Incentive Plan or, if not defined
therein, in that certain Stock Option Agreement made and entered into as
of                    by and between the Company and Participant.

In connection with Participant’s purchase of the Shares, Participant hereby
makes the following representations to the Company:

1.    Investment Intent. Participant is purchasing the Shares solely for
investment for his or her own account, not as a nominee or agent, and not with a
view to the resale or distribution (within the meaning of the Securities Act) of
any part thereof, except to the extent Participant intends to hold the Shares
jointly with his or her spouse. Participant has no present intention of selling,
transferring, granting any participation in, or otherwise distributing any
Shares. Participant does not have, with respect to any of the Shares, any
contract or other arrangement with any Person to sell, transfer, grant
participations or otherwise distribute the same to such Person or to any third
Person. Participant’s investment intent is not limited to Participant’s present
intention to hold the Shares for the minimum capital gains period specified
under any applicable tax law, for a deferred sale, for a specified increase or
decrease in the market price of the Shares or for any other fixed period in the
future.

2.    Participant is Informed About the Company. Participant is sufficiently
aware of the Company’s business affairs and financial condition, and has
acquired sufficient information he or she considers necessary or appropriate, to
make an informed and knowledgeable investment decision with respect to the
Shares.

3.    Participant Can Protect Participant’s Own Interests. Participant can
properly evaluate the merits and risks of an investment in the Shares and can
protect his or her own interests in this regard, whether by reason of
Participant’s own business and financial expertise, the business and financial
expertise of certain professional advisors unaffiliated with the Company (and
not compensated by the Company, directly or indirectly) with whom Participant
has consulted, or Participant’s preexisting business or personal relationship
with the Company or any of its directors, officers or controlling persons.
Participant acknowledges that the purchase of the Shares involves an extremely
high degree of risk and that the Company’s future prospects are uncertain.
Participant is able, without materially impairing his or her financial
condition, to hold the Shares for an indefinite period of time and to suffer a
complete loss of his or her entire investment. Participant’s purchase of the
Shares was not accomplished by a general solicitation or general advertising.



--------------------------------------------------------------------------------

4.    Participant Knows the Shares are Restricted Securities. Participant
understands that the Shares are “restricted securities” under applicable federal
and state securities laws inasmuch as they have not been (i) registered under
the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of
Participant’s investment intent as expressed in this Statement (or
(ii) registered or qualified in any state in which they are offered. In this
regard, Participant further understands and agrees that: (i) Participant must
hold the Shares indefinitely unless they are registered with the U.S. Securities
and Exchange Commission and qualified by state authorities or an exemption from
such registration and qualification requirements is available; (ii) the Company
has no obligation to register or qualify Shares for resale; and (iii) the
certificate(s) evidencing the Shares, if certificated, will be imprinted with a
legend which prohibits the transfer of the Shares unless the Shares are
registered under the Securities Act and applicable state securities laws or such
registration is not required in the written opinion of counsel for the Company.

5.    Participant is Familiar With Rule 701 and Rule 144. Participant is
familiar with Rule 701 and Rule 144, each promulgated under the Securities Act
(“Rule 701” and “Rule 144”, respectively), which in some circumstances permit
limited public resales of “restricted securities” like the Shares acquired from
an issuer in a non-public offering. Rule 701 provides that if the issuer of the
Shares qualifies under Rule 701 at the time of grant of the option to purchase
the Shares (the “Option”), the exercise of the Option will be exempt from
registration under the Securities Act. If the Company becomes subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, 90 days
thereafter (or such longer period as any market stand-off agreement may require)
the Shares exempt under Rule 701 may be resold, subject to the satisfaction of
the applicable conditions specified by Rule 144, including, in the case of
affiliates, (i) the availability of certain current public information about the
Company, (ii) the amount of Shares being sold during any three-month period not
exceeding specified limitations, (iii) the sale being made in an unsolicited
“broker’s transaction,” transactions directly with a “market maker” or “riskless
principal transactions,” as those terms are defined under the Exchange Act, and
(iv) the timely filing of a notice of proposed sale on Form 144, if applicable.
If the Company does not qualify under Rule 701 at the time of grant of the
Option, then the Shares may be resold in certain limited circumstances subject
to the provisions of Rule 144, which may require, among other things, (i) the
availability of certain current public information about the Company, (ii) the
resale occurring more than a specified period after the purchase and full
payment (within the meaning of Rule 144) for the Shares, and (iii) in the case
of the sale of Shares by an affiliate, the satisfaction of the conditions set
forth in clauses (ii), (iii) and (iv) of the preceding sentence. Participant
understands that (x) current public information about the Company is not now
available, and the Company has no present plans to make such information
available, (y) the requirements of Rule 144 may never be met and the Shares may
never be saleable under Rule 144, and (z) at the time Participant wishes to sell
the Shares, there may be no public market for the Company’s stock upon which to
make such a sale or the current public information requirements of Rule 144 may
not be satisfied, any of which may preclude Participant from selling the Shares
under Rule 144 even if the relevant holding period has been satisfied.

6.    Participant Knows that Participant is Subject to Further Restrictions on
Resale. Participant understands that, if Rule 701 or Rule 144 is not available,
any future proposed disposition of any of the Shares will not be possible
without prior registration under the Securities Act or compliance with some
other registration exemption (which may or may not be available).

 

2



--------------------------------------------------------------------------------

Participant understands that, although Rule 701 and Rule 144 are not exclusive,
the Staff of the U.S. Securities and Exchange Commission has stated that Persons
proposing to sell private placement securities other than in a registered
offering or pursuant to Rule 701 or Rule 144 will have a substantial burden of
proof in establishing that an exemption from registration is available for such
offers or sales and that such Persons and their respective brokers who
participate in such transactions do so at their own risk.

7.    Address. The address of Participant’s principal residence is set forth on
the signature page of this Statement. Participant shall promptly inform the
Company, in writing, of any change in Participant’s principal residence.

By signing below, Participant acknowledges Participant’s agreement with each of
the statements contained in this Statement as of the date first set forth above
and Participant’s intent for the Company to rely on such statements in issuing
the Shares to Participant.

 

Participant’s Address:    

 

 

    Participant’s Signature

 

   

 

   

 

 

3